                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

ANTRON TALLEY,                                       )
                                                     )
                Plaintiff,                           )               2:14-CV-01411-CRE
                                                     )
        vs.                                          )
                                                     )
MR. ORLANDO H. HARPER, et al.,                       )
                                                     )
                Defendants.                          )

                                   MEMORANDUM ORDER

       On October 8, 2019, Plaintiff filed a motion for appointment of expert witness (ECF No.

233) seeking this court to appoint an “independent psychiatric expert” to testify regarding “the

psychological effects of mistreatment by the Defendant(s), such as harsh conditions; or being

exposed to conditions of confinement that the Plaintiff if [sic] claiming occurred.” (ECF No. 233

at 1-2). Additionally, Plaintiff asks this court to appoint an independent certified registered nurse

practitioner to testify regarding “the medical anology [sic] of factures, obscured or hidden

fractures, and what x-rays are used for fractures that are over a year old, and also on

Temporomandibular Joint Syndrome (TMJ), on arthritis, and inflammation of injuries.” Id. at 2.

       While a district court may appoint an expert witness for an indigent party such as Plaintiff,

the district court has broad discretion to do so. Fed. R. Evid. 706; Ford v. Mercer County

Correctional Ctr., 171 Fed. Appx. 416, 420 (3d Cir. 2006) (unpublished). A district court should

consider appointing an expert where the case “involves a complex or esoteric subject beyond the

trier-of-fact’s ability to adequately understand without expert assistance.” Ford, 171 Fed. Appx.

at 420 (quoting Federal Practice and Procedure: Evidence § 6304 (1997) (internal quotations

omitted)).

       The instant case does not involve esoteric or complex matters in which a psychiatrist or a

                                                 1
nurse practitioner’s testimony would help the finder of fact understand the nature of the case.

Plaintiff’s remaining claims are against various corrections officers and involve excessive force

claims for the use of pepper spray, conditions of confinement claims for denying Plaintiff a shower

and unsanitary cell and a procedural due process claim for an inadequate disciplinary hearing.

(ECF Nos. 211, 212).

       To the extent Plaintiff seeks the court to appoint a nursing expert to testify regarding x-

rays, bone fractures and TMJ, such a request is denied as moot. Summary judgment was entered

against Plaintiff for his Fourteenth Amendment deliberate indifference to serious medical needs

claim related to his alleged TMJ and failure to receive an x-ray. Therefore Plaintiff is not entitled

to an expert to testify regarding those facts, as they are no longer at issue in this case. (ECF Nos.

209, 210).

       To the extent that Plaintiff seeks the court to appoint an expert regarding the psychological

effects of the conditions of confinement that he experienced, there is no evidence, testimony or

otherwise, that tends to show that Plaintiff suffered a psychiatric condition related to his

confinement. Further, Plaintiff may testify about his experience of confinement to the jury,

including testimony regarding his state of mind. The circumstances of this case are not complex

and esoteric compelling the use of expert testimony regarding Plaintiff’s experiences while in

confinement.

       Accordingly, the following Order is entered:

       AND NOW, this 16th day of October, 2019,

       After consideration of Plaintiff’s motion for appointment of independent expert witness

(ECF No. 233) and Defendants’ response (ECF No. 239), it is HEREBY ORDERED that

Plaintiff’s motion is DENIED.



                                                 2
                                          BY THE COURT:

                                          s/Cynthia Reed Eddy
                                          Chief United States Magistrate Judge


cc:   ANTRON TALLEY
      GU 9829
      SCI Forest
      P. O. Box 945
      Marienville, PA 16239
      (via U.S. First Class Mail)

      All Counsel of Record
      (via ECF electronic notification)




                                             3
